Filed 9/11/15 William T. v. Superior Court CA5


                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

WILLIAM T.,
                                                                                           F071885
         Petitioner,
                                                                               (Super. Ct. No. 13JD0008)
                   v.

THE SUPERIOR COURT OF KINGS                                                              OPINION
COUNTY,

         Respondent;

KINGS COUNTY HUMAN SERVICES
AGENCY,

         Real Party in Interest.



                                                   THE COURT*
         ORIGINAL PROCEEDING; petition for extraordinary writ review. James
LaPorte, Judge.
         William T., in pro. per., for Petitioner.
         No appearance for Respondent.
         Colleen Carlson, County Counsel, and Juliana F. Gmur, Deputy County Counsel,
for Real Party in Interest.
                                                        -ooOoo-

*        Before Kane, Acting P.J., Poochigian, J. and Smith, J.
       William T. in propria persona seeks extraordinary writ review of the juvenile
court’s order issued at a post-permanency plan review hearing setting a Welfare and
Institutions Code section 366.261 hearing as to his 11-year-old son, Johnathan. We
conclude William’s writ petition fails to comply with California Rules of Court, rule
8.452 which governs the content requirements of the extraordinary writ petition and
dismiss the petition as facially inadequate for appellate review.
                    PROCEDURAL AND FACTUAL SUMMARY
       In May 2013, the juvenile court ordered then nine-year-old Johnathan removed
from the custody of his mother, Jamie, and father, William, because of Jamie’s substance
abuse. The juvenile court ordered reunification services for Jamie but not for William.
       In March 2014, the juvenile court terminated Jamie’s reunification services and in
July 2014, at a section 366.26 hearing, ordered Johnathan to remain in foster care with a
goal of legal guardianship. At the post-permanency plan review hearing (hereafter “the
review hearing”) in January 2015, the juvenile court found that foster care was the
appropriate permanent plan for Johnathan and ordered him to remain with his foster
parents.
       However, in its report for the review hearing scheduled for June 2015, the Kings
County Human Services Agency (agency) advised the juvenile court that Johnathan’s
foster parents wanted to pursue legal guardianship and Johnathan wanted to remain in
their care. In addition, William had not inquired about Johnathan’s well-being or made
any effort to regain custody of him. Consequently, the agency recommended the juvenile
court set a section 366.26 hearing to consider a long-term plan of legal guardianship.
       William appeared at the June 2015 review hearing through his attorney who
submitted on the agency’s recommendation. The juvenile court set a section 366.26
hearing for October 2015.

1      All further statutory references are to the Welfare and Institutions Code.


                                             2.
       This petition ensued.
                                       DISCUSSION
       In his petition, William essentially contends he was never given a chance to regain
custody of Johnathan and objects to the termination of his parental rights. He claims he
was not notified when Johnathan was taken into protective custody and refutes the
agency’s assertion that he was a threat to Johnathan. He appears to be arguing that the
social worker mistakenly believed that he violated his parole by having contact with
Johnathan. Had the social worker conferred with his parole officer, he asserts, she would
have discovered that he was not prohibited from having contact with Johnathan.
       As a preliminary matter, we note that the appellate record is scant with respect to
the child welfare and legal history of the case. Nevertheless, there is a reference to a
no-contact order concerning Johnathan. Apparently the issue arose in October 2014
when William requested visitation. The social worker inquired about the status of the
order and William’s parole officer told her the order had been lifted, but that William was
restricted from leaving Riverside County without prior arrangement.
       However, the status of the no-contact order, as well as whether William was
notified of Johnathan’s initial removal or whether William was a threat to Johnathan, are
not relevant to these proceedings as we now explain.
       The purpose of writ proceedings such as these is to facilitate review of a juvenile
court’s order setting a section 366.26 hearing to select and implement a permanent plan
for a dependent child. (Cal. Rules of Court, rule 8.450(a).) California Rules of Court,
rule 8.452 requires a petitioner challenging the setting order to identify specific points of
error and support them with argument, citation to legal authority and citation to the
record. (Cal. Rules of Court, rule 8.452(b).)
       Here, the juvenile court set a section 366.26 hearing to review a new permanent
plan for Johnathan; i.e., legal guardianship. William would have to address in his petition



                                              3.
how the juvenile court was wrong to set the hearing. Instead, he raises issues that the
juvenile court decided long ago and which are no longer reviewable by this court.
         Since William does not argue the juvenile court was wrong for setting the
section 366.26 hearing, his petition does not comply with California Rules of Court,
rule 8.452. Therefore, we must dismiss the petition as inadequate for our review.
                                        DISPOSITION
         The petition for extraordinary writ is dismissed. This opinion is final as to this
court.




                                               4.